Case: 2:19-cv-00019-WOB-CJS Doc #: 72 Filed: 01/08/20 Page: 1 of 3 - Page ID#: 1119



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00019 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.

 WP COMPANY LLC, d/b/a
 THE WASHINGTON POST                                          DEFENDANT

                                         * * *

 CIVIL ACTION NO. 2:19-00031 (WOB-CJS)


 NICHOLAS SANDMANN                                        PLAINTIFF

 VS.

 CABLE NEWS NETWORK, INC.                                 DEFENDANT

                                        * * *

 CIVIL ACTION NO. 2:19-00056 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.

 NBCUNIVERSAL MEDIA, LLC                                      DEFENDANT


                                      ORDER

       These cases came before the Court on Tuesday, January 7, 2020

 for a Rule 26 scheduling conference.           Plaintiff was represented by

 L. Lin Wood, G. Taylor Wilson, Jonathan Grunberg, Kyle Winslow,

 Nicole Jennings Wade, and Todd McMurtry.           Defendant WP Company LLC
Case: 2:19-cv-00019-WOB-CJS Doc #: 72 Filed: 01/08/20 Page: 2 of 3 - Page ID#: 1120



 d/b/a The Washington Post was represented by Kevin Baine, Nicholas

 Gamse,    Philip    Collier,     Thomas       Hentoff,   and    William   Geisen.

 Defendant Cable News Network, Inc. (“CNN”) was represented by

 Amanda Brooke Stubblefield, Charles Tobin, James E. Burke, and

 Leita Walker.      Defendant NBC Universal Media, LLC was represented

 by James Stephen Smith and John Greiner.              Official court reporter

 Joan Averdick recorded the proceedings.

        Several     developments    were       reported     at   this   conference.

 First, plaintiff and defendant CNN informed the Court that they

 have reached a tentative resolution of plaintiff’s claims against

 CNN.

        Second, plaintiff informed the Court that he intended to file

 at least one additional suit against another media defendant.

 After discussion, the parties were in agreement that judicial

 efficiency     would    be   served   by       deferring    completion    of   the

 scheduling conference until that, and any other, suit is filed and

 any preliminary motions therein are resolved.

        Therefore, having heard from the parties, and the Court being

 advised,

        IT IS ORDERED that:

        (1)   The parties shall submit a proposed agreed order on or

              before    Monday,    January       13,   2020,     setting   forth   a

              proposed    timeline     for       plaintiff’s      filing   of   any

              additional suits in this Court;

                                           2
Case: 2:19-cv-00019-WOB-CJS Doc #: 72 Filed: 01/08/20 Page: 3 of 3 - Page ID#: 1121



       (2)    On or before Tuesday, January 21, 2020, plaintiff and

              CNN shall file a joint status report advising the Court

              of how they propose to finalize their settlement and,

              given that plaintiff is a minor, what approval they will

              need to seek from this and any other Court; and

       (3)    Completion of the scheduling conference and commencement

              of any discovery are hereby STAYED pending further order

              of the Court.



       This 8th day of January 2020.




 TIC: 56 min.




                                        3
